Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response filed 08/24/2022, the following occurred:  No claims were amended.  
Claims 3, 5-7, 10, 12-14, 17 and 19-20 were previously canceled.
Claims 1-2, 4, 8-9, 11, 15-16 and 18 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-2, 4, 8-9, 11, 15-16 and 18 are the inclusion of the limitation in the claims, a computer-implemented method for visual diarization of an encounter, executed on a computing device, comprising: obtaining encounter information of a patient encounter, wherein obtaining the encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via one or more machine vision systems; processing the encounter information to: associate a first portion of the encounter information with a first encounter participant, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, and wherein the first encounter participant is a medical professional, and associate at least a second portion of the encounter information with at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more audio sensors and the machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems, wherein at least the second encounter participant is the patient; rendering a visual representation of the encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, wherein the visual representation of the encounter information includes the machine vision encounter information; rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface with playback controls displaying the encounter information by a user of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems; and rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface with the playback controls displaying the encounter information by the user, wherein the selection by the user on the user interface with playback controls is a selection of the second visual representation of the second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more audio sensors and the machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems, wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information in the encounter transcript is one of the pre-visit portion of the patient encounter and the post-visit portion of the patient encounter.  The closest prior art (Palakodety, Cashman, Gainsboro) describe transcribing audio data to automatically generate a transcript of a patient encounter, audibly  prompting patient to provide encounter information for a pre-visit portion and a post-visit portion and rendering a visual representation of the encounter information.  However, the prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Rodriguez et al.:  U.S. Patent Application Publication U.S. 2017/0185716 A1
Ortiz et al.:  U.S. Patent Application Publication U.S. 2016/0210429 A1
Acquista et al.:  U.S. Patent Application Publication U.S. 2014/0275928 A1
Kamen et al.:  U.S. Patent Application Publication U.S. 2014/0188516 A1
O’Keefe:  U.S. Patent Application Publication U.S. 2015/0149207 A1
Goldberg:  U.S. Patent Application Publication U.S. 2014/0169767 A1
Prodanovich:  U.S. Patent Application Publication U.S. 2012/0197660 A1
Johnson:  U.S. Patent Application Publication U.S. 2014/0288968 A1
Tsai:  U.S. Patent Application Publication U.S. 2012/0078626 A1
Gainsboro:  U.S. Patent Application Publication U.S. 2016/0217807 A1
Palakodety:  U.S. Patent Application Publication U.S. 2018/0197548 A1
Van Hoff et al., Ageing-in-place with the use of ambient intelligence technology: Perspectives of older users, International Journal of Medical Informatics, Volume 80, Issue 5, May 2011, Pages 310-331, ISSN 1386-5056, https://doi.org/10.1016/j.ijmedinf.2011.02.010.
Weibel et al., LAB-IN-A-BOX: Semi-automatic tracking of activity in the medical office, Personal and Ubiquitous Computing, 19(2), 2015, 317-334. doi: http://dx.doi.org/10.1007/s00779-014-0821-0
Divakaran et al.:  WIPO Patent Application Publication WO 2017/100334 A1
Robaina et al.:  WIPO Patent Application Publication WO 2018/132336 A1

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686